Citation Nr: 0527910	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lung disorder as 
secondary to toxic chemical exposure.

2.  Entitlement to service connection for a liver disorder as 
secondary to toxic chemical exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1962 to January 
1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter for further evidentiary development 
in November 2004, and that the action requested in its remand 
has been accomplished to the extent possible.  This case is 
now ready for further appellate review.

The Board further notes that the record reflects that the 
veteran filed a timely notice of disagreement with the May 
2004 rating decision's denial of entitlement to service 
connection for a bipolar disorder.  However, a statement of 
the case was never issued by the regional office (RO) as to 
this issue.  It should also be noted that this claim was 
previously finally denied in May 1994.  Consequently, the 
Board has identified the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a bipolar disorder as an additional claim over 
which the Board has jurisdiction, and will remand this issue 
for the issuance of an appropriate statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  It will 
thereafter be necessary for the veteran to file a substantive 
appeal as to this issue in order for it to be returned to the 
Board for further consideration.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
bipolar disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lung disorder is not related to active service.

2.  A liver disorder is not related to active service.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A liver disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on numerous occasions of the type of evidence necessary to 
substantiate his claims.

First, original rating decisions in March 2000 and August 
2001, and the June 2003 statement of the case advised the 
veteran that his claims were being denied because the 
evidence did not demonstrate incurrence of either a lung or 
liver disorder in service, there was no evidence of exposure 
to toxic chemicals as alleged, and that there was no link 
between any current disorder and service.

An October 2002 letter also advised the veteran of the 
evidence necessary to substantiate his claims, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, a February 2003 letter to the veteran from the 
RO advised the veteran that the issues of entitlement to 
service connection for lung and liver disorders were still on 
appeal, the type of evidence he need to provide in order to 
substantiate his claims for service connection, and the 
respective obligations of VA and the veteran in obtaining 
such evidence.  Id.  

Moreover, pursuant to the Board's remand of November 2004, 
the veteran was afforded with examinations and opinions 
regarding the etiology of his claimed disorders, and 
following receipt of the results of the examinations and 
additional VA treatment records, the March 2005 supplemental 
statement of the case advised the veteran that the evidence 
continued to be against any relationship between and current 
lung or liver disorder and service, whether based on exposure 
to toxic chemicals or otherwise.

Although the October 2002 and February 2003 VCAA notice 
letters came after the original rating decisions that denied 
the claims, and did not specifically request that the 
appellant provide any evidence in the appellant's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding records or documents that have not been obtained 
or that are not adequately addressed in documents and records 
in the claims file.  The Board has also obtained recent 
relevant VA medical opinions on behalf of the veteran in this 
case, and the veteran has not indicated any intention to 
provide any additional argument or evidence in response to 
these opinions.

Therefore, based on all of the foregoing, the Board finds 
that another remand of these issues for further notice and/or 
development under the VCAA is not necessary.

Available service medical records do not reflect any relevant 
complaints or treatment.

The veteran's DD Form 214 reflects that the veteran's 
military occupational specialty during service was aircraft 
electrical repairman.  

A private medical report from November 1979 reflects that the 
veteran received treatment for left lower lobe pneumonia.  

A VA discharge summary in March 1993 notes that there were 
elevated liver function tests and history of hepatitis B.

VA systemic examination in October 1993 revealed that the 
veteran reported that he worked as an aircraft electrician 
during service.  At this time, he was exposed on a daily 
basis to trichloroethylene and carbon tetrachloride for 
approximately one hour.  He stated that he would become 
slightly dizzy and confused following the exposure.  He also 
noted a previous diagnosis of hepatitis B, eight years 
earlier.  At the time of a blood test two months earlier, he 
was told that liver function tests were improving.  The 
diagnosis was history of hepatitis B and history of 
trichloroethylene and carbon tetrachloride exposure.

An occupational safety and health guideline for carbon 
tetrachloride and second article noting the effects on 
experimental animals of the long-term inhalation of chemicals 
such as trichloroethylene and carbon tetrachloride indicate 
the risks for exposure to these chemicals, including liver 
damage, and safety measures that could be taken with respect 
to those who come into contact with this chemical.

A private medical report from early in August 1995 reflects a 
primary diagnosis of chronic hepatitis C.  Later in the 
month, there was a secondary diagnosis of acute hepatitis.

A VA medical statement from May 1996 reflects that the 
veteran received treatment for symptoms associated with 
hepatitis C virus infection.

A private discharge summary from October 1997 reflects final 
diagnoses that included incipient liver failure and chronic 
hepatitis C.  It was noted that the veteran was a chronic and 
habitual user of opiates and sedatives.

A VA discharge summary from October 1998 reflects a discharge 
diagnosis of acute chronic liver failure with hepatic 
encephalopathy.  The veteran's past medical history was noted 
to include chronic hepatitis C for the previous five years, 
hepatitis B, cirrhosis, and hepatic encephalopathy in 1996.  

A private medical statement from Dr. L., dated in December 
1998, reflects that the veteran's chronic conditions included 
chronic liver disease.

VA treatment records from April 1999 reflect that the veteran 
was treated for persistent left effusion (empyema) in the 
base, and the assessment was loculated left pleural 
effusion/empyema.

In a private medical statement signed by Dr. S., dated in 
October 1999, Dr. S. indicates that the chronic exposure to 
trichloroethylene "can cause serious and permanent liver 
disease years after continued exposure."  He went on to note 
that this inevitably resulted in cancer in most cases, that 
the veteran had chronic liver disease which was exacerbated 
by his hepatitis B and C, and that all the voluminous 
literature on this chemical supported the veteran's claim.

In a medical report dated in December 1999, Dr. S. stated 
that he was enclosing a transcription of one of the veteran's 
discharge diagnoses, the medical history of which he believed 
was related to chronic exposure to "tricoethalane."  Dr. S. 
noted that the veteran had recently had a bout of empyema of 
the left lung for which he was hospitalized for months and 
later developed pneumonia on several occasions.  He further 
noted the veteran's exposure to trichloroethylene in service.  
Dr. S. stated that there were voluminous writings on the 
effects of trichloroethylene, which he read in medical 
school.

In September 2001, the veteran provided an additional article 
that addressed the dangerous properties of industrial 
materials, including trichloroethylene.  The article notes 
that damage to the liver and other organs could result from 
chronic exposure to this chemical.

Another article, provided in November 2001, notes that acute 
inhalation of trichloroethylene could cause rapid pulmonary 
damage and that several of the halogenated hydrocarbons were 
highly toxic to the liver.

VA treatment records from November 2001 reflect that liver 
tests were within normal limits and there was no inflammation 
of synthetic dysfunction.  The examiner did not believe there 
was any need for further liver evaluation at this time.  

A VA treatment record from February 2002 reflects that 
pulmonary function tests revealed results consistent with 
mild small airways obstructive airways disease.

At the veteran's hearing before a hearing officer at the RO 
in April 2002, the veteran testified that he was exposed to 
trichloroethylene and carbon tetrachloride on a daily basis, 
but did not seek treatment for any pertinent symptoms until 
after service (transcript (T.) at p. 5).  He mentioned it but 
was told that his symptoms would pass (T. at p. 5).  The 
first diagnosis of a lung disorder was approximately six 
years ago (T. at p. 7).  The first diagnosis of liver disease 
was approximately nine years ago (T. at p. 8).  The lung 
disorder was diagnosed as empyema (T. at p. 11).

VA treatment records for the period of July 2003 to February 
2004 reflect that in July 2003, the assessment included 
chronic obstructive pulmonary disease (COPD).  In February 
2004, the assessment included history of COPD/asthma.

At the veteran's hearing before the Board in May 2004, the 
veteran again testified how he developed various disabilities 
as a result of his exposure to trichloroethylene during 
service. 

VA examination in January 2005 revealed that the examiner 
reviewed the record in addition to his examination of the 
veteran, and noted the veteran's exposure to 
trichloroethylene and carbon tetrachloride during service.  
He also noted that while the veteran indicated that he 
received some in-service treatment for his lung problems, 
there was no documentation of this in the record.  The 
examiner further noted that the veteran was hospitalized for 
right empyema in March 1999.  The veteran was also noted to 
have a long history of smoking, and past medical history was 
noted to be positive for alcoholism and polysubstance abuse.  
The impression included chronic bronchitis with chronic 
dyspnea and chronic hepatitis C and positive for hepatitis B.  
The examiner concluded that the relation of the veteran's 
lung disease to his trichloroethylene and carbon 
tetrachloride exposure remained undetermined, and that his 
major lung problems were more likely than not related to 
chronic smoking and aspiration pneumonia in the past.  
Following the receipt of chest X-rays, the examiner also 
diagnosed COPD.

VA examination in February 2005 revealed that the veteran 
reported a long-time history of hepatitis (he reported 
hepatitis A as far back as 30 years).  The examiner 
summarized that the veteran had a history of hepatitis A, B, 
and C, and end stage liver disease.  He noted that the 
veteran contended that his liver disease and hepatitis were 
caused by his exposure to solvents used to clean aircraft 
parts.  However, the examiner commented that the veteran 
neglected the aspect of his story which showed that he had 
used drugs for quite some time and smoked, and that each of 
these in and of themselves could cause the diseases that he 
had.  Therefore, the examiner opined that it was less likely 
than not that the veteran's liver disease was related to his 
work in the military and more likely that it was related to 
his behaviors and use of illicit drugs.  

In March 2005, the veteran provided another article regarding 
the risks associated with exposure to trichloroethylene, and 
an excerpt from an autobiographical article authored by the 
veteran.  


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cirrhosis of the liver becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2004).

The Board initially notes that there is abundant evidence 
that the veteran suffers from current liver and respiratory 
disability, and that therefore, the required element of a 
current disability has clearly been met.  Based on the 
veteran's military occupational specialty, the Board will 
further concede that the veteran was exposed to 
trichloroethylene and carbon tetrachloride in service (as did 
the recent VA examiners that provided opinions in January and 
February 2005).  

However, as has been clearly made plain to the veteran on 
multiple occasions over the history of these claims, in order 
to prevail on his claims, there must also be medical evidence 
linking a current liver or lung disability to service, or 
with respect to a liver disorder such as cirrhosis, to a 
period of one year following service.  

In addition, while the record does contain October and 
December 1999 opinions from Dr. S. that have been offered by 
the veteran as medical evidence effectively linking current 
liver disability to service, the Board notes that in his 
October 1999 statement, Dr. S. indicated that the chronic 
exposure to trichloroethylene "can cause serious and 
permanent liver disease years after continued exposure," not 
that the veteran's exposure to the chemical caused the 
veteran's current liver disorder.  He additionally noted that 
all the voluminous literature on this subject supported the 
veteran's claim, but once again did not opine that any 
current liver disorder was more likely than not related to 
the veteran's exposure to trichloroethylene during service.  
Similarly, in his December 1999 opinion, Dr. S. stated that a 
transcription of one of the veteran's discharge summaries 
revealed a medical history which he believed was related to 
exposure to trichloroethylene, and that there were voluminous 
writings on the effects of this chemical.  He did not, 
however, specifically relate a current liver disorder to the 
veteran's exposure to this chemical during service.  It has 
also been held that a medical opinion using equivocal 
language carries negligible probative weight.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Indeed, the speculative 
and imprecise nature of the opinion is precisely what 
required the remand of this case for additional opinions.

In contrast, following their examination of the veteran and 
the history in this case, while the January 2005 VA examiner 
found that the relation of the veteran's lung disease to his 
trichloroethylene and carbon tetrachloride exposure remained 
undetermined, he unequivocally and specifically opined that 
his major lung problems were more likely than not related to 
chronic smoking and aspiration pneumonia in the past.  
Moreover, the February 2005 VA examiner was also impressed by 
the veteran's history of smoking and drug use, and therefore 
unequivocally concluded that it was less likely than not that 
the veteran's liver disease was related to his work in the 
military and more likely that it was related to his behaviors 
and use of illicit drugs.  

The veteran would no doubt have the Board give greater weight 
to the opinions of Dr. S., and in fact, for the veteran to 
succeed in his claim, the opinions would merely have to be in 
equipoise.  However, as noted above, Dr. S.'s opinions can 
only be accorded minimal probative value, and the January and 
February examiners' opinions together with a lack of any 
contemporaneous findings during service or for many years 
after service, are found to preponderate against the claims.

With respect to the articles that generally address adverse 
effects of exposure to trichloroethylene and carbon 
tetrachloride, it has been held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional."  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

Here, the articles identified and provided by the veteran are 
not accompanied by the unequivocal opinion of an expert 
linking either a lung or liver disorder to service, or in the 
case of cirrhosis of the liver, to a period of one year 
following service.

The veteran's numerous statements linking his liver and 
respiratory disability to service are also without probative 
value since as a layperson, the appellant lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between any currently diagnosed liver or lung 
disorder and the veteran's service, or in the case of 
cirrhosis of the liver, a period of one year following 
service.


ORDER

The claim for service connection for a lung disorder is 
denied.

The claim for service connection for a liver disorder is 
denied.


REMAND

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a bipolar disorder, the law provides that when 
there has been an initial RO adjudication of a claim and 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  Consequently, the Board 
concludes that in view of its finding that the veteran has 
filed a timely notice of disagreement with the rating 
decision that denied the claim in May 2004, the Board is now 
required to remand this issue for issuance of an appropriate 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this case is REMANDED for the following action:

The veteran should be provided with a 
statement of the case addressing the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
bipolar disorder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


